DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s arguments, filed 9/28/2020, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicants have amended their claims, filed 9/28/2020, and therefore rejections newly made in the instant office action have been necessitated by amendment.
	Claims 1-8 are the current claims hereby under examination.
Status of the Claims
With this office action, currently claims 1-8 are pending and the following list summarizes their status:
Claims 1-6 have been amended
Claims 7 and 8 are new
Claims 1-3, 5, 6, and 8 are rejected under 35 U.S.C. § 102
Claims 4 and 7 are rejected under 35 U.S.C. § 103
The following is a newly applied rejection, which has been necessitated by amendment:

Claim Rejections - 35 USC § 112
Response to Arguments for 35 USC § 112(b) Claim Rejections
Applicant’s arguments, see page 5, filed 09/28/2020, with respect to the indefiniteness rejections of claims 1-6 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn.  

Claim Rejections - 35 USC § 102-maintained and modified to include newly added claim 8
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kontiola (US 20050137474 A1).
Regarding claim 1, Kontiola discloses an apparatus for measuring intraocular pressure, comprising: a tubular probe base ([0019] and fig. 3; the entire structure minus elements 31 and 32 is the tubular base) having a front end configured to be oriented towards a surface of an eye, and a rear end (fig. 3; the front end is the left half of the figure and the rear end is the right half), a probe ([0019] and fig. 3 elements 31 and 32; probe) having a front end contactable with the surface of the eye ([0025] the probe impacts the eye) to derive an intraocular pressure in the eye (Abstract; for measuring intraocular pressure)  from variations in a velocity of the probe ([0025] the movements are the velocity and depend on the intraocular pressure), the probe being inside the tubular probe base ([0019] and fig. 3; elements 31 and 32 are inside the rest of the elements), and the probe being partly of magnetic material ([0023] the probe has a magnetic shaft), an induction coil for giving the probe a specific velocity (claim 9; a coil gives the probe a specific velocity and both coils 101 and 102 cause movement), a magnetic circuit for holding the probe inside the tubular probe base ([0027] the measuring coil 102 holds the probe stationary by magnetic force so is part of a magnetic circuit), and a magnetic coil for releasing the probe for a velocity measurement ([0028]-[0029]; a voltage fed to coils 101 and 102 causes the probe to start moving), wherein the magnetic circuit is located rearwardly of the rear end of the probe base (fig. 3; the entire right half of the figure is considered the rear end and at least a portion of element 102 resides rearwardly of at least a portion of the right half).
Regarding claim 2, Kontiola discloses an apparatus wherein the magnetic coil is located at the rear end of the probe base (fig. 3; magnetic coil 102 is located at the rear end of the probe base). 
Regarding claim 3, Kontiola discloses an apparatus wherein the magnetic coil is located at the rear end of the probe base (fig. 3; magnetic coil 102 is located at the rear end of the probe base), the apparatus further comprising a frame pipe, the probe base being disposed within the frame pipe, the magnetic circuit being fixed relative to the frame pipe (fig. 3; the outermost wall of the device is the frame pipe and inside are the probe and the fixed magnetic circuit).
Regarding claim 5, Kontiola discloses an apparatus wherein the induction coil is configured to operate, when power is switched on in the apparatus, as a retainer for holding the probe in place ([0027] when the power is switched on the measuring coil holds the probe).
Regarding claim 6, Kontiola discloses an apparatus wherein the apparatus is configured to correct measurement results in proportion to how much kinetic energy is lost or gained in an impact and rebound of the probe ([0025] the rebound movements are the kinetic energy which depend on the intraocular pressure and are recorded and processed to produce a result).  
Regarding claim 8, Kontiola discloses an apparatus wherein the magnetic circuit is aligned with at least one of the probe or the probe base (fig. 3; the magnetic circuit is aligned with the probe and the probe base such that it can hold the probe within the base).
Response to Arguments for 35 USC § 102 Claim Rejections
Applicant’s arguments, see pages 5-8, filed 09/28/2020, with respect to the prior rejections of claims 1-6 have been fully considered but are not persuasive.
Regarding Applicant’s arguments in the second paragraph on page 6 that Kontiola does not disclose a magnetic circuit, the examiner disagrees. The Applicant has provided their definition of a magnetic circuit in that it has a permanent magnet, however, this definition is not the only definition of a magnetic circuit provided by the Applicant’s disclosure. Under the broadest reasonable interpretation Kontiola provides a magnetic circuit. Furthermore, claim one as amended does not require a permanent magnet.
Regarding Applicant’s arguments in the second paragraph on page 7 that Kontiola does not disclose a magnetic circuit located rearwardly of the rear end of the probe base, the examiner disagrees. The Applicant has not provided sufficient information so as to demarcate what may be considered the rear end and the front end of the device. Given that there is no way to distinguish what the rear end is, under the broadest reasonable interpretation anything behind the front surface of the apparatus that is directed toward the eye may be considered the rear end. In this way, Kontiola does disclose a magnetic circuit that is behind at least a portion of the rear end.
Regarding Applicant’s argument that new claim 8 is patentable because claim 1 is patentable, the examiner disagrees. Claim 1 is not patentable and so the argument is moot.

The following is a newly applied rejection which was necessitated by amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kontiola.
Regarding claim 4, Kontiola teaches an apparatus wherein the magnetic circuit and the magnetic coil are integrated (see fig. 3; they are integrated into the frame pipe). However, Kontiola is silent on the magnetic coil is wound around the magnetic circuit. It is noted that the Applicant’s disclosure lacks any details of criticality for the magnetic coil being wound around the magnetic circuit or unexpected results that would occur regarding this configuration. Furthermore, MPEP 2144.04 clearly states that a rearrangement of parts is unpatentable if the rearrangement would not have modified the operation of .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kontiola in view of Wilfred (US 3308653 A).
Regarding claim 7, Kontiola teaches an apparatus with a magnetic circuit. However, Kontiola is silent on the magnetic circuit consisting of a permanent magnet. Wilfred teaches a vibration tonometer for measuring intraocular pressure that includes a permanent magnet in the magnetic circuit (fig. 3 element 10; moveable magnet). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the apparatus of Kontiola to include a magnetic circuit with a permanent magnet as taught by Wilfred as a combination of known prior art elements in the same field of intraocular pressure measurement devices to yield the predictable result of controlling movement of the probe.
Response to Arguments for 35 USC § 103 Claim Rejections
Applicant’s arguments, see pages 7 and 8, filed 09/28/2020, with respect to the prior rejections of claims 1-6 have been fully considered but are not persuasive. Applicant argues that claim 4 and new claim 7 are patentable because claim 1 is patentable. Claim 1 is not patentable and so the argument is moot.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES STEWART STAMBAUGH III whose telephone number is (571)272-3904.  The examiner can normally be reached on Monday - Thursday: 0730 - 1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.S.S./Examiner, Art Unit 3791                                                                                                                                                                                                        
/JASON M SIMS/Supervisory Patent Examiner, Art Unit 3791